Citation Nr: 0819373	
Decision Date: 06/11/08    Archive Date: 06/18/08

DOCKET NO.  05-22 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
diabetes mellitus type II.

2.  Entitlement to service connection for left ear hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran (appellant)


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel
INTRODUCTION

The veteran had active military service from September 1967 
to September 1970, including service in Vietnam from March 
1968 to February 1969; subsequent periods of active duty for 
training with the California National Guard from September 
1980; and active military service from February 2003 to 
February 2004, including service in support of Operation 
Enduring Freedom and Operation Iraqi Freedom.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied service connection for 
bilateral hearing loss and the veteran's request for a rating 
in excess of 20 percent for his service-connected diabetes 
mellitus II disability.  

In November 2007 the veteran testified before the undersigned 
Veterans Law Judge at a hearing in Washington, D.C.  The 
transcript of that hearing is of record.

In a rating decision issued in March 2008 the veteran was 
granted service connection for right ear hearing loss with an 
evaluation of 0 percent effective February 18, 2004.  In that 
same decision the RO also granted service connection for 
tinnitus with an evaluation of 10 percent effective February 
18, 2004.

The issue of entitlement to service connection left ear 
hearing loss is addressed in the REMAND portion of the 
decision below.


FINDING OF FACT

The veteran is on a restricted diet and takes oral medication 
for control of his diabetes mellitus type II disability, but 
he has not been prescribed insulin, and his activities are 
not regulated.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
diabetes mellitus type II have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.119, Diagnostic Code 7913 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

In a rating decision dated in October 2001 the RO granted 
service connection for diabetes mellitus with an evaluation 
of 20 percent effective July 9, 2001.  In correspondence 
received in March 2004 the veteran requested an increased 
rating for his service-connected diabetes mellitus 
disability.  

Disability ratings are based upon VA's Schedule for Rating 
Disabilities as set forth in 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  38 U.S.C.A. § 1155.  While the veteran's 
entire history is reviewed when assigning a disability 
evaluation (See 38 C.F.R. § 4.1, 4.7), where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern. Francisco v. Brown, 7 
Vet. App. 55 (1994).  However, the United States Court of 
Appeals for Veterans Claims (Court) has recently held that in 
determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505, (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.  Id.

Under the provisions of Diagnostic Code 7913, a rating of 40 
percent or higher for diabetes mellitus is not warranted 
unless treatment includes insulin, restricted diet, and 
regulation of activities.  38 C.F.R. § 4.119, Diagnostic Code 
7913.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

VA treatment records dating from at least 1995 document the 
presence of elevated blood sugars.  VA treatment records 
dated in May 1998 inform of elevated blood sugars for two 
years but no symptomatology.  Diagnosis was diabetes.  
Compensation and pension (C&P) diabetes examination done in 
May 2004 confirms that the veteran follows a restricted diet 
and takes oral medication for control of his diabetes, but 
there is no restriction of activities, and the veteran does 
not take insulin.  In fact, the veteran testified during his 
November 2007 Board hearing that he takes oral medication and 
is on a restricted diet, but made no mention of any other 
prescribed treatment for control of his diabetes.  Private 
treatment records submitted after the Board hearing dating 
from February 2000 to November 2007 document prescription of 
oral medication, and advise that the veteran did not have 
diabetic neuropathy.  Since the veteran does not take insulin 
and since there is no regulation of activities, the criteria 
for a rating in excess of 20 percent for diabetes mellitus 
type II are not met.  

The assignment of an extra-schedular rating under 38 C.F.R. § 
3.321(b)(1) has been considered; however, the record contains 
no objective evidence that the veteran's service-connected 
diabetes mellitus type II has resulted in marked interference 
with his earning capacity or employment beyond that 
interference contemplated by the assigned evaluation.  In 
fact, VA treatment notes dated in September 2006 advise that 
the veteran is employed as a "drug and alcohol counselor."  
Moreover, there is no evidence that the veteran's service-
connected diabetes disability has necessitated frequent 
periods of hospitalization.  Based on the evidence of record 
the Board finds that the impairment resulting from the 
veteran's service-connected diabetes mellitus type II 
disability is adequately compensated by the currently 
assigned schedular ratings.  Referral by the RO to the 
Director of VA's Compensation and Pension Service, under 38 
C.F.R. § 3.321, is thus not warranted.  See Bagwell v. Brown, 
9 Vet. App. 337 (1996).

As regards the representative's May 2008 request for a new 
endocrine examination, the Board notes that treatment records 
dated as recently as October 2007 contain no evidence of any 
insulin usage and restriction of activities for control of 
the veteran's diabetes disability.  Under the provisions of 
Diagnostic Code 7913 a higher rating for diabetes of 40 
percent or more is not warranted unless, in addition to 
insulin and restricted diet, treatment includes regulation of 
activities.  38 C.F.R. § 4.119, Diagnostic Code 7913.  In the 
absence of any evidence which suggests that treatment 
modalities include the use of insulin and regulation of 
activities, further examination with regard to the veteran's 
claim for a rating in excess of 20 percent for his diabetes 
disability is not warranted.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006)

The Board has considered the doctrine of reasonable doubt, 
but for the reasons just expounded, finds it to be 
inapplicable.  38 C.F.R. § 3.102.  

In accordance with Hart v. Mansfield, the Board has 
considered whether a staged rating is appropriate; however, 
since the evidence does not meet the criteria for an 
increased rating, consideration of a staged rating is not 
warranted.  See Hart v. Mansfield, 21 Vet. App. 505, (2007).  

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his 
representative of any information and medical or lay evidence 
that is necessary to substantiate the claim. 38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant provide 
any evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should 
be provided to the claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  

In a recently issued decision the Court also held that with 
regard to claims for increased-compensation, section 
§ 5103(a) requires, at a minimum, that the Secretary notify 
the claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  See Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement as well.  Id.  

A letter from the RO dated in April 2004 did not satisfy the 
criteria set forth in Vazquez.  However, the veteran provided 
testimony concerning why he felt that a higher rating for his 
diabetes mellitus type II disability is warranted.  With 
regard to the impact of his condition on his activities of 
daily living and employability, he points out that he takes 
medication and is on a restricted diet.  In addition, he was 
provided with the applicable rating criteria in the June 2005 
statement of the case, and has been accorded a C&P 
examination with regard to his claim for an increased rating.  
He also testified at length before the undersigned Veterans 
Law Judge with regard to his diabetes symptoms.  Based on the 
various exchanges between the veteran and VA and the 
veteran's representative and VA with regard to the veteran's 
claim for an increased rating for his diabetes disability, he 
is reasonably expected to understand the types of evidence 
that would support his claims for a higher rating for his 
service-connected diabetes disability.  

Regarding the duty to assist, STRs  have been obtained and 
made a part of the record, as have VA treatment records.  In 
addition, the veteran has been accorded a C&P examination; 
the report of which are of record.  He also requested and was 
accorded a Board hearing; the transcript of which is of 
record.  There is no indication in the record that additional 
evidence relevant to the issues decided herein is available 
and not part of the claims file.  The Board is satisfied that 
VA has sufficiently discharged its duty in this matter.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).


ORDER

A rating in excess of 20 percent for diabetes mellitus type 
II  is denied.


REMAND

The veteran also seeks service connection for a left ear 
hearing loss disorder, which he attributes to acoustic trauma 
in Vietnam; in the Persian Gulf; and at other times during 
his military career.  DD-214's confirm service in Vietnam and 
the Persian Gulf.  

In February 2008 the veteran was accorded a C&P audiology 
examination.  During the examination he reported that he was 
exposed to high levels of artillery noise in Vietnam, and 
again in the Persian Gulf.  He reported that he was not 
supplied with hearing protection in Vietnam.  Audiology 
testing in February 2008 yielded the following results:

Hertz
50
0
100
0
200
0
300
0
400
0
Left 
ear
25
20
30
25
50

Speech recognition score for the left ear was 86.  Diagnosis 
was of "normal hearing sensitivity through 3000 Hertz 
sloping to moderate sensorineural hearing loss in the left 
ear."  According to the examiner, the veteran's left ear 
sensorineural hearing loss is consistent with noise exposure.  
However, she opined that "it would seem less likely than not 
that the hearing loss in the left ear was the result of his 
military service."  Unfortunately, the examiner provided no 
rationale as to why the veteran's left ear hearing loss is 
not related to service.  This is particularly remiss in view 
of her assertion that the veteran's right ear hearing loss 
and tinnitus are related to service; for which the veteran 
has been service-connected.  This matter must therefore be 
remanded for clarification.  38 C.F.R. § 3.326.  

In that regard, the Board points out that disorders diagnosed 
after discharge will still be service connected if all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. 
Cir. 1994).

In addition to the foregoing, it is noted that the veteran 
receives medical care through the Nashville, Tennessee 
Veterans' Affairs Medical Center (VAMC).  VA is required to 
make reasonable efforts to help a claimant obtain records 
relevant to his claim, whether or not the records are in 
Federal custody. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159(c) (2006).  In Bell v. Derwinski, 2 Vet. App. 611 
(1992), the Court held that VA has constructive notice of VA 
generated documents that could reasonably be expected to be 
part of the record, and that such documents are thus 
constructively part of the record before the Secretary and 
the Board, even where they are not actually before the 
adjudicating body.  Accordingly, the RO should request all VA 
medical records pertaining to the veteran that are dated from 
October 27, 2007, to the present.  

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following action:

1.  Request medical records from the 
Nashville, Tennessee VAMC dating from 
October 27, 2007.  Also attempt to obtain 
any other evidence that is identified as 
relevant by the veteran during the course 
of the remand, provided that any necessary 
authorization forms are completed.  If no 
further treatment records exist, the claims 
file should be documented accordingly.

2.  Refer the issue of service connection 
for left ear hearing loss back to the 
February 2008 C&P examiner for 
clarification of that examiner's February 
2008 opinion.  In view of the examiner's 
opinion that the veteran's right ear 
hearing loss and tinnitus are related to 
active military service the examiner is 
requested to explain why the veteran's left 
ear hearing loss is not also related to 
service or whether it is at least as likely 
as not (50 percent or greater probability) 
that the left ear hearing loss is related 
to a period of active service.

If the February 2008 examiner is no longer 
available, schedule the veteran for a new 
examination with regard to his claim for 
service connection for left ear hearing 
loss.  The claims file must be made 
available to, and reviewed by, the 
examiner, and the examination report must 
reflect that the claims file was reviewed.  
All indicated tests must be performed, and 
all findings reported in detail.  The 
veteran must be given an opportunity to 
describe his noise exposure during active 
military service.  The examiner is 
specifically requested to opine as to 
whether it is less likely than not (less 
than a 50 percent probability) or at least 
as likely as not (50 percent probability or 
greater) that the veteran's current left 
ear hearing loss was incurred in or 
aggravated by active military service.  A 
complete rationale for this opinion must be 
set forth in the examination report.

3.  After any further development deemed 
necessary, readjudicate the issue on 
appeal.  If the benefit sought remains 
denied, the veteran and his representative 
should be furnished a supplemental 
statement of the case in accordance with 38 
C.F.R. § 19.31(b)(1) and be given an 
opportunity to respond.  The case should 
then be returned to the Board for appellate 
review, if indicated.

The veteran  has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


